Exhibit 10.3

 

MAGELLAN HEALTH, INC.

 

2011 MANAGEMENT INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

REFERENCE NUMBER:  2011- MARCH 3, 2016 — [Employee Name]

 

As of March 3, 2016

 

SECTION 1.                            GRANT OF PERFORMANCE-BASED RESTRICTED
STOCK UNITS.

 

(a)                                 Performance-Based Restricted Stock Units. 
On the terms and conditions set forth in this Agreement and each Notice of
Performance-Based Restricted Stock Unit Award referencing this Agreement,
Magellan Health, Inc. (the “Company,” as further defined below) grants to the
Grantee referred to on the signature page hereof the right to receive on the
Settlement Date (as hereinafter defined) the number of shares of Ordinary Common
Stock, $0.01 par value per share, of the Company (“Shares,” as further defined
below) equal to the number of “Performance Stock Units” awarded to the Grantee
as set forth in the Notice of Performance-Based Restricted Stock Unit Award,
subject to adjustment thereto on account of any change that may be made in the
Shares as provided by Section 4 below (the “Performance Unit Shares”).  Each
such Notice of Performance-Based Restricted Stock Unit Award, together with this
referenced Agreement, shall be a separate “Performance-Based Restricted Stock
Unit” governed by the terms of this Agreement and any such separate
Performance-Based Restricted Stock Unit may be referred to herein as the
“Performance-Based Restricted Stock Unit,” and, as pertinent, any of multiple
Notices of Performance-Based Restricted Stock Unit Award referencing this
Agreement may be referred to herein as the “Performance-Based Restricted Stock
Unit Award Notice.”

 

(b)                                 2011 Management Incentive Plan and Defined
Terms.  The Performance-Based Restricted Stock Unit Award is granted under and
subject to the terms of the 2011 Management Incentive Plan, as amended and
supplemented from time to time (the “Plan”), which is incorporated herein by
this reference.  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

 

(c)                                  Scope of this Agreement.  This Agreement
shall apply both to the Performance-Based Restricted Stock Unit and to any
Performance Unit Shares acquired upon the settlement of the Performance-Based
Restricted Stock Units.

 

SECTION 2.                            VESTING AND SETTLEMENT OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS.

 

(a)                                 Vesting.  The Performance-Based Restricted
Stock Unit shall vest in whole or in part on the date or dates provided by the
Notice of Performance-BasedRestricted Stock Unit Award, provided that Grantee
remains in the Service of the Company, a Subsidiary or a Parent company at such
date; it being understood that the Notice of Performance-Based Restricted Stock
Unit Award may provide that the Performance-Based Restricted Stock Unit shall
vest upon termination of Grantee’s Service in such circumstances as are provided
in the Notice of Performance-Based Restricted Stock Unit Award.

 

(b)                                 Settlement in Shares.  Subject to the
following provisions of this Section 2, the Company shall settle the
Performance-Based Restricted Stock Unit, to the extent it has vested, on the
date on which the Performance-Based Restricted Stock Unit has vested (or, if
such date is not a Business Day, the next Business Day) by the delivery to
Grantee of the number of Performance Unit Shares equal to the number of
Performance-Based Restricted Stock Units so vested.  The date on which a
Performance-Based Restricted Stock Unit is to be settled is herein referred to
as the “Settlement Date.”  Subject to subsection 2(b) below, in settlement of
the Performance-Based Restricted Stock Unit, the Company shall cause to be
issued on the Settlement Date or as soon as practicable

 

10.3-1

--------------------------------------------------------------------------------


 

thereafter (but not more than five business days) an appropriate certificate or
certificates for the Performance Unit Shares, registered in the name of the
Grantee (or, at the direction of the Grantee, in the names of such person and
his or her spouse as community property or as joint tenants with right of
survivorship or as tenants in the entirety); provided, however, that such
Performance Unit Shares shall be subject to such restrictions on transfer or
other restrictions as are provided by the Performance-Based Restricted Stock
Unit Award Notice and the certificates so issued may bear a legend reflecting
such restrictions and any restrictions applicable in accordance with subsections
2(g) and 3(c) below.

 

(c)                                  Alternative Settlement in Cash.  In lieu of
settlement of the Performance-Based Restricted Stock Unit in Performance Unit
Shares, the Committee may in its sole discretion elect to settle all or a
portion of the Performance-Based Restricted Stock Unit by a cash payment equal
to the Fair Market Value as of the Settlement Date of the Performance Unit
Shares that would otherwise have been issued under this Agreement.  Such payment
may be made by good check of the Company issued in accordance with its normal
payroll practices or such other means as are acceptable to the Company

 

(d)                                 Withholding Requirements.  The Company may
withhold any tax (or other governmental obligation) the Company is required to
withhold as a result of the grant of the Performance-Based Restricted Stock Unit
and/or the issuance of Performance Unit Shares (or cash in lieu of Performance
Unit Shares) in settlement of a Performance-Based Restricted Stock Unit and, as
a condition to the grant of the Performance-Based Restricted Stock Unit or
issuance of the Performance Unit Shares in settlement thereof, the Grantee shall
make arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements.

 

(e)                                  Injurious Conduct.  Except as otherwise
explicitly provided by the Performance-Based Restricted Stock Unit Award Notice
or other Award document or by an agreement executed by the Company with the
approval of the Committee, in the event the Grantee has engaged in Injurious
Conduct as defined in, and as determined to have occurred in accordance with,
Section 12 of the Plan during Grantee’s Service or during the year following
termination of Grantee’s Service, then (i) no Performance Unit Shares shall be
issued to Grantee in connection with the settlement of a Performance-Based
Restricted Stock Unit Award under the Plan after such determination (even if
such Award is fully vested) nor shall any other benefit of any Award thereafter
accrue to the Grantee under this Agreement or the Plan (including by reason of
the lapse of any restriction on transfer or other restriction then applicable to
Performance Unit Shares that have been issued), and the Company shall not
complete the settlement of any other Award, and (ii) any such unsettled
Performance-Based Restricted Stock Unit Award shall be forfeited and shall
terminate and any Performance Unit Shares subject to any such restrictions shall
be forfeited (provided, however, that the foregoing shall not excuse the Company
from settling, completing delivery of or removing any legend restricting the
transfer of (A) any Restricted Stock Award or (B) Performance-Based Restricted
Stock Unit Awards and any related Dividend Equivalent Rights the settlement of
which have been deferred at the election of the Grantee, if such Restricted
Stock Award or Performance-Based Restricted Stock Unit Awards were fully vested
before the date such Injurious Conduct occurred (as so determined)).  In
addition, except as otherwise specifically provided by a Performance-Based
Restricted Stock Unit Award Notice or other Award document or by an agreement
executed by the Company with the approval of the Committee, in the event the
Grantee has engaged in Injurious Conduct as defined in, and as determined to
have occurred in accordance with, Section 12 of the Plan during Grantee’s
Service or during the year following termination of Grantee’s Service, any
benefits realized by Grantee as a result of any Award under the Plan at any time
after such Injurious Conduct occurred (as so determined), whether upon vesting
or exercise of an Option, lapse of restrictions on Option Shares, vesting of
Restricted Stock Awards or Stock Units or related Dividend Equivalent Rights, or
the lapse of any restrictions on Shares issued as a result thereof, or as a
result of any other settlement of an Award, shall be forfeited by Grantee and
Grantee shall pay over to the Company in cash the amount of any benefits so
received by Grantee or deliver to the Company any Shares so received by Grantee
and still owned by Grantee (provided, however, that the foregoing shall not
require the forfeiture of or excuse the Company from settling, completing
delivery of or removing any legend restricting the transfer of (i) any
Restricted Stock Award or (ii) Stock Units and any related Dividend Equivalent
Rights the settlement of which have been deferred at the election of the
Grantee, if such Restricted Stock Award or Stock Units were fully vested before
the date such Injurious Conduct occurred (as so determined)).  A forfeiture of
benefits as provided hereby upon the Committee determining that Grantee has
engaged in Injurious Conduct during Grantee’s Service or during the year
following termination of Grantee’s Service shall not relieve Grantee of any

 

10.3-2

--------------------------------------------------------------------------------


 

other liability he or she may have to the Company, any Subsidiary or any Parent
as a result of engaging in the Injurious Conduct.

 

(f)                                   Transfer Restrictions On Performance Unit
Shares.  Subject to subsection 2(d) above and subsections 2(g) and 3(c) below,
unless otherwise provided by the Performance-Based Restricted Stock Unit Award
Notice or another agreement between Grantee and the Company, upon the
acquisition of Performance Unit Shares pursuant to the settlement of a
Performance-Based Restricted Stock Unit Award, Grantee shall be free to dispose
of the Performance Unit Shares so acquired in any manner and at any time.

 

(g)                                  Securities Law Restrictions On Issuance of
Performance Unit Shares.  Unless a registration statement under the Securities
Act permitting the sale and delivery of Performance Unit Shares upon settlement
of the Performance-Based Restricted Stock Unit Award is in effect on the
Settlement Date, the Company shall not be required to issue Performance Unit
Shares upon such settlement, except as otherwise provided in this subsection. 
The Company shall use its commercially reasonable efforts to register under the
Securities Act sufficient Performance Unit Shares to permit delivery to Grantee
of all Performance Unit Shares that may be acquired by Grantee upon the
settlement of the Performance-Based Restricted Stock Unit Award; provided,
however, that the Company shall only be so required to register the Performance
Unit Shares on Form S-8 under the Securities Act (or any successor form). 
Notwithstanding the foregoing, the Company shall, if Grantee has given the
Company at least 90 days’ notice requesting the Company to register in
accordance with the foregoing provisions of this subsection the Performance Unit
Shares that may then be acquired by Grantee upon settlement of the
Performance-Based Restricted Stock Unit Award and the Company has failed to do
so, issue Performance Unit Shares to Grantee upon settlement of the
Performance-Based Restricted Stock Unit Award without registration thereof under
the Securities Act if (i) Grantee represents, effective on the date of such
issuance, in writing in a form acceptable to the Company (A) that such
Performance Unit Shares are being acquired for investment and not with a present
view to distribution, (B) Grantee understands that the Performance Unit Shares
have not been registered under the Securities Act and cannot be sold or
otherwise Transferred unless a registration statement under the Securities Act
is in effect with respect thereto or the Company has received an opinion of
counsel, satisfactory to it, to the effect that such registration is not
required, (C) that Grantee has, alone or together with any qualified advisor,
such knowledge and experience in financial and business matters as is necessary
to evaluate the risks of an investment in the Performance Unit Shares, is
acquiring the Performance Unit Shares based on an independent evaluation of the
long-term prospects of an investment in the Performance Unit Shares and has been
furnished with such financial and other information regarding the Company as the
Grantee has requested for purposes of making such evaluation, and (D) Grantee is
able to bear the economic risk of an investment in the Performance Unit Shares
subject to such restrictions on Transfer and (ii) if the Company determines that
under the circumstances issuing the Performance Unit Shares pursuant to such
settlement of the Performance-Based Restricted Stock Unit Award is lawful;
provided, however, that the Company may require, as a condition of such issuance
of Performance Unit Shares, that Grantee execute and deliver to it such other
certificates, agreements and other instruments as in the judgment of the
Company, upon advice of counsel, are necessary or appropriate to assure that the
Performance Unit Shares are issued to Grantee in accordance with the Securities
Act and any other applicable securities law and may require that any
certificates representing Performance Unit Shares so issued bear any restrictive
legend appropriate for such purpose.  In addition, even if a registration
statement under the Securities Act permitting the delivery of Performance Unit
Shares upon settlement of the Performance-Based Restricted Stock Unit Award is
in effect at the Settlement Date, the Company may suspend the issuance of
Performance Unit Shares pursuant to the settlement of all Performance-Based
Restricted Stock Unit Awards issued under the Plan for such period of time as in
the judgment of the Company, upon advice of counsel, is necessary in order for
the Company to come into compliance with all the reporting requirements
applicable to the Company pursuant to Section 13(a) of the Exchange Act or to
otherwise avoid in connection with the issuance of the Performance Unit Shares
under such registration statement a violation of Sections 10, 11 or 12 of the
Securities Act.  If the Company suspends the issuance of Performance Unit Shares
pursuant to the settlement of Performance-Based Restricted Stock Unit Awards
issued under the Plan, the Company shall give prompt written notice thereof to
the Grantee (but the failure of the Company to give such notice shall not
prevent the Company from suspending the issuance of Performance Unit Shares as
permitted hereby) and, at such time as such period of suspension ends, shall
give prompt written notice thereof to Grantee.  Notwithstanding that the Company
in accordance with this subsection may not be able to issue Performance Unit
Shares in settlement of a Performance-Based Restricted Stock Unit, the Company
shall not be required to settle a

 

10.3-3

--------------------------------------------------------------------------------


 

Performance-Based Restricted Stock Unit in cash, but may do so if it elects in
its discretion to do so, as provided by subsection 2(c) above.

 

(h)                                 Special Distribution Rules to Comply with
Code Section 409A.  In the event that any Performance-Based Restricted Stock
Units constitute a “deferral of compensation” under Section 409A of the Internal
Revenue Code (the “Code”), the timing of settlement of such Performance-Based
Restricted Stock Units (hereinafter defined as “409A RSUs” will be subject to
applicable limitations under Code Section 409A and Section 19(a) of the Plan,
including the following restrictions on settlement:

 

(i)                                     The “six-month delay rule.” The
six-month delay rule will apply to 409A RSUs if these four conditions are met:

 

a.                                      The grantee has a separation from
service (within the meaning of Treasury Regulation § 1.409A-1(h));

 

b.                                      A distribution of shares is triggered by
the separation from service (but not due to death);

 

c.                                       The Grantee is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof).  The
Company will determine status of “key employees” annually, under administrative
procedures applicable to all 409A plans and arrangements; and

 

d.                                      The Company’s stock is publicly traded
on an established securities market or otherwise.

 

If it applies, the six-month delay rule will delay a distribution in settlement
of 409A RSUs triggered by separation from service where the distribution
otherwise would be within six months after the separation.

 

·                                          Any delayed payment shall be made on
the date six months after separation from service.

 

·                                          During the six-month delay period,
accelerated distribution will be permitted in the event of the grantee’s death
and for no other reason (including no acceleration upon a Change in Control),
except for the limited exceptions permitted under the 409A regulations.

 

·                                          Any payment that is not triggered by
a separation from service, or triggered by a separation from service but which
would be made more than six months after separation (without applying this
six-month delay rule), shall be unaffected by the six-month delay rule.  Each
payment in a series of installments would be treated as a separate payment for
this purpose. If the terms of a 409A RSU agreement impose this six-month delay
rule in circumstances in which it is not required for compliance with 409A,
those terms shall not be given effect.

 

(ii)                                  Change in Control Rule.

 

a.                                      If any distribution of 409A RSUs would
be triggered by a Change in Control, such distribution will be made only if, in
connection with the Change in Control, there occurs a change in the ownership of
the Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company as defined in
Treasury Regulation § 1.409A-3(i)(5) (a “409A Change in Control”).

 

b.                                      In this case, distribution of the 409A
RSUs shall occur not later than five business days after (i) the occurrence of a
409A Change in Control occurring at the time of or following the Change in
Control or (ii) upon occurrence of the Change in Control occurring within 90
days after the 409A Change in Control, but only if the occurrence of the Change
in

 

10.3-4

--------------------------------------------------------------------------------


 

Control is non-discretionary and objectively determinable at the time of the
409A Change in Control (in this case, the Grantee shall have no influence on
when during such 90-day period the settlement shall occur).

 

c.                                       Upon a Change in Control during the
six-month delay period, no accelerated distribution applies (even if the events
involve a 409A Change in Control) to a distribution delayed by application of
the six-month delay rule.

 

(iii)                               Separation from Service.

 

a.                                      Any distribution in settlement of 409A
RSUs that is triggered by a termination of employment will occur only at such
time as the participant has had a “separation from service” within the meaning
of Treasury Regulation § 1.409A-1(h), regardless of whether any other event
might be viewed as a termination of employment by the Company for any other
purpose.

 

b.                                      In particular, if a grantee switches to
part-time employment or becomes a consultant in connection with a termination of
employment, whether the event will be deemed a termination of employment for
purposes of 409A RSUs will be determined in accordance with Treasury Regulation
§ 1.409A-1(h).

 

(iv)                              Other Restrictions.

 

a.                                      The settlement of 409A RSUs may not be
accelerated by the Company except to the extent permitted under 409A.

 

b.                                      Any restriction imposed on RSUs under
these 409A Compliance Rules or imposed on RSUs under the terms of other
documents solely to ensure compliance with 409A shall not be applied to RSUs
that are not 409A RSUs except to the extent necessary to preserve the status of
such RSUs as not 409A RSUs.  If any mandatory term required for 409A RSUs or
non-409A RSUs to avoid tax penalties under Section 409A is not otherwise
explicitly provided under this document or other applicable documents, such term
is hereby incorporated by reference and fully applicable as though set forth at
length herein, and

 

(v)                                 Any other applicable provisions of Plan
Section 19(a) will apply to such Performance-Based Restricted Stock Units.

 

SECTION 3.                            TRANSFER OF PERFORMANCE-BASED RESTRICTED
STOCK UNIT AWARD OR PERFORMANCE UNIT SHARES

 

(a)                                 Transfers Generally Prohibited.  Except as
otherwise provided by the Performance-Based Restricted Stock Unit Award Notice
or otherwise permitted by the Plan or in the case of a transfer permitted by
subsection 3(b) below, the Performance-Based Restricted Stock Unit Award may be
settled only during the Grantee’s lifetime and only by the issuance of
Performance Unit Shares (or a cash payment in lieu thereof where permitted by
the Performance-Based Restricted Stock Unit Award Notice) to Grantee.  Except as
otherwise provided in subsection 3(b) below, the Performance-Based Restricted
Stock Unit Award and the rights and privileges conferred by the
Performance-Based Restricted Stock Unit Award shall not be sold or otherwise
Transferred.

 

(b)                                 Certain Transfers Permitted. 
Notwithstanding the foregoing provisions of this Section 3, the
Performance-Based Restricted Stock Unit Award may be Transferred (i) in the
event of the Grantee’s death, by will or the laws of descent and distribution or
by a written

 

10.3-5

--------------------------------------------------------------------------------


 

beneficiary designation accepted by the Company, (ii) by operation of law in
connection with a merger, consolidation, recapitalization, reclassification or
exchange of Shares, reorganization or similar transaction involving the Company
and affecting the Shares generally or (iii) with the approval of the Committee,
to a member of Grantee’s family, or a trust primarily for the benefit of Grantee
and/or one or more members of Grantee’s family, or to a corporation, partnership
or other entity primarily for the benefit of Grantee and/or one or more such
family members and/or trusts or (iv) with the approval of the Committee, in
another estate or personal financial planning transaction; provided, however,
that in any such case the Performance-Based Restricted Stock Unit Award so
Transferred and, upon issuance of Performance Unit Shares in settlement thereof,
the Performance Unit Shares issued to the Transferee shall remain subject in the
hands of the Transferee to the restrictions on Transfer provided hereby and all
other terms hereof, including the terms of subsection 2(c) above.  The foregoing
notwithstanding, if RSUs constitute deferrals of compensation for purposes of
Code Section 409A, RSUs and any related right of Grantee shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Grantee or his or her
beneficiary, except as permitted under Code Section 409A and regulations and
guidance thereunder.

 

(c)                                  Fiduciary, Securities Law and Officer
Restrictions.  As an employee, officer and/or director of the Company, Grantee
may be subject to restrictions on his or her ability to sell or otherwise
Transfer Performance Unit Shares by reason of being a fiduciary for the Company
or by reason of federal or state securities laws and/or the policies regarding
transactions in securities of the Company from time to time adopted by the
Company and applicable to Grantee in connection therewith.  Nothing contained
herein shall relieve Grantee of any restriction on sale or other Transfer of
Performance Unit Shares provided thereby and any other restrictions of sale or
other Transfer of Performance Unit Shares provided herein (including in a
Performance-Based Restricted Stock Unit Award Notice or in the Plan) shall be in
addition to and not in lieu of any other restrictions provided thereby. 
Pursuant to the Company’s Equity Ownership Policy currently in effect and as may
be amended from time to time, certain officers of the Company are currently, or
may in the future be, subject to restrictions on sales or transfers of
Performance Unit Shares and other equity rights issued by the Company.  If
Grantee is at any time subject to such Equity Ownership Policy, sale or transfer
of Grantees’ Performance Unit Shares shall be restricted as provided in such
Equity Ownership Policy.

 

SECTION 4.                            ADJUSTMENT OF SHARES.

 

(a)                                 Adjustment Generally.  If while the
Performance-Based Restricted Stock Unit remains in effect there shall be any
change in the outstanding Shares of the class which are to be issued upon
settlement of the Performance-Based Restricted Stock Unit, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, combination of shares, exchange of shares for other
securities or other like change in the outstanding Shares, or any spin-off,
split-off, dividend in kind or other extraordinary dividend or other
distribution in respect of such outstanding Shares or other extraordinary change
in the capital structure of the Company, an adjustment shall be made to the
terms of the Performance-Based Restricted Stock Unit so that the
Performance-Based Restricted Stock Unit shall thereafter be ultimately settled,
otherwise on the same terms and conditions as provided by the Performance-Based
Restricted Stock Unit Award Notice, this Agreement and the Plan, for such
securities, cash and/or other property as would have been received in respect of
the Shares that would have been issued upon settlement of the Performance-Based
Restricted Stock Unit had the Performance-Based Restricted Stock Unit been
settled in full immediately prior to such change or distribution (whether or not
the Performance-Based Restricted Stock Unit was

 

10.3-6

--------------------------------------------------------------------------------


 

then fully vested) or, if and to the extent the Committee determines that so
adjusting the consideration to be received upon settlement of the
Performance-Based Restricted Stock Unit, in whole or in part, is not
practicable, the Committee shall equitably modify the consideration to be
received in respect of the settlement of the Performance-Based Restricted Stock
Unit or other pertinent terms and conditions of the Performance-Based Restricted
Stock Unit as provided by subsection 4(b) below.  Such an adjustment shall be
made successively each time any such change in the outstanding Shares of the
class which may be received upon settlement of the Performance-Based Restricted
Stock Unit or extraordinary distribution in respect of such outstanding Shares
or extraordinary change in the capital structure of the Company shall occur.

 

(b)                                 Modification Of Performance-Based Restricted
Stock Unit.  In the event any change in the outstanding Shares of the class
which may be received upon settlement of the Performance-Based Restricted Stock
Unit or extraordinary distribution in respect of such outstanding Shares or
extraordinary change in the capital structure of the Company described in
subsection 4(a) above occurs, or in the event of any change in applicable laws
or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Grantee in respect of a Performance-Based Restricted Stock Unit or otherwise as
a participant in the Plan or which otherwise warrants equitable adjustment to
the terms and conditions of the Performance-Based Restricted Stock Unit because
such event or circumstances interferes with the intended operation of the Plan
(including the intended tax consequences of Awards) occurs, then the Committee
may, and shall where required by subsection 7(a) above, adjust the number and
kind of Performance Unit Shares and/or other securities and/or cash or other
property that may be issued or delivered upon the settlement of the
Performance-Based Restricted Stock Unit and/or adjust the other terms and
conditions of the Performance-Based Restricted Stock Unit as the Committee in
its discretion determines to be equitable in order to prevent dilution or
enlargement of the Grantee’s rights in respect of the Performance-Based
Restricted Stock Unit as such existed before such event.  Appropriate
adjustments may likewise be made by the Committee in other terms and conditions
of the Performance-Based Restricted Stock Unit to reflect equitably such changes
in circumstances, including modifications of performance targets and changes in
the length of performance periods relating to the vesting of the
Performance-Based Restricted Stock Unit or any restrictions on Performance Unit
Shares.  Notwithstanding the foregoing, no adjustment shall be made which is
prohibited by Section 13 of the Plan.

 

(c)                                  Modifications To Comply With Section 409A. 
To the extent applicable, this Agreement (including any related Notice of
Restricted Stock Award) shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
guidance that may be issued after the date on which a Performance-Based
Restricted Stock Unit was awarded.  Without limiting the authority of the
Committee under subsection 4(b) above to make modifications to the
Performance-Based Restricted Stock Unit by reason of changes in law or
circumstances that would result in any substantial dilution or enlargement of
the rights granted to, or available for, Grantee in respect of a
Performance-Based Restricted Stock Unit or otherwise as a participant in the
Plan or which otherwise warrants equitable adjustment to the terms and
conditions of the Performance-Based Restricted Stock Unit because such event
interferes with the operation of the Plan, and notwithstanding any provision of
this Agreement to the contrary, in the event that the Committee or an authorized
officer of the Company determines that any amounts will be immediately taxable
to the Participant under Section 409A of the Code and related Department of
Treasury guidance (or subject the Grantee to a penalty tax) in connection with
the grant or vesting of the Performance-Based

 

10.3-7

--------------------------------------------------------------------------------


 

Restricted Stock Unit or any other provision of the Performance-Based Restricted
Stock Unit Award Notice or this Agreement or the Plan, the Company may (a) adopt
such amendments to the Performance-Based Restricted Stock Unit, including
amendments to this Agreement (having prospective or retroactive effect), that
the Committee or authorized officer determines to be necessary or appropriate to
preserve the intended tax treatment of the Performance-Based Restricted Stock
Unit and/or (b) take such other actions as the Committee or authorized officer
determines to be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance, including
such Department of Treasury guidance and other interpretive materials as may be
issued after the date on which such Performance-Based Restricted Stock Unit was
awarded, but only to the extent permitted under Code Section 409A and
regulations and guidance thereunder.                           .

 

SECTION 5.                            MISCELLANEOUS PROVISIONS.

 

(a)                                 Rights as a Shareholder.  Neither the
Grantee nor the Grantee’s personal representative or permitted Transferee shall
have any rights as a shareholder with respect to any Performance Unit Shares
until the Grantee or his or her personal representative or permitted Transferee
becomes entitled to receive such Performance Unit Shares pursuant to this
Agreement, the Plan and the applicable Performance-Based Restricted Stock Unit
Award Notice, and any such right shall also be subject to subsections 2(g) and
3(c) above.

 

(b)                                 Tenure.  Nothing in the Performance-Based
Restricted Stock Unit Award Notice, this Agreement or in the Plan shall confer
upon the Grantee any right to continue in the Company’s Service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company (or any Parent or Subsidiary employing or retaining the
Grantee) or of the Grantee, which rights are hereby expressly reserved by each,
to terminate his or her Service at any time and for any reason, with or without
cause.

 

(c)                                  Notification.  Any notification required by
the terms of this Agreement shall be given in writing and shall be deemed
effective upon personal delivery to the President, Treasurer, General Counsel,
Secretary or any Assistant Secretary of the Company or five Business Days upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid addressed to the Company.  A notice shall be
addressed to the Company at its principal executive office, marked to the
attention of the Corporate Secretary, and to the Grantee at the address that he
or she most recently provided to the Company.

 

(d)                                 Entire Agreement.  This Agreement, any
related Performance-Based Restricted Stock Unit Award Notice and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

(e)                                  Waiver.  No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

(f)                                  
                                                Successors and Assigns.  The
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and upon the Grantee, the Grantee’s
personal representatives, heirs, legatees and other permitted Transferees,
assigns and the legal representatives, heirs and legatees of the Grantee’s

 

10.3-8

--------------------------------------------------------------------------------


 

estate, whether or not any such person shall have become a party to this
Agreement and have agreed in writing to be joined herein and be bound by the
terms hereof.

 

(g)                                  Choice of Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, as such laws are applied to contracts entered into and performed in
such State.

 

SECTION 6.                            DEFINITIONS.

 

(a)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended and as the same may be amended from time to time, and the
regulations promulgated thereunder.

 

(b)                                 “Company” shall mean Magellan Health, Inc.,
a Delaware corporation, and any successor thereto.

 

(c)                                  “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended and as the same may be amended from time to
time, and any successor statute, and the rules and regulations promulgated
thereunder.

 

(d)                                 “Securities Act” shall mean the Securities
Act of 1933, as amended and as the same may be amended from time to time, and
any successor statute, and the rules and regulations promulgated thereunder.

 

(e)                                  “Share” shall mean a share of Ordinary
Common Stock, $0.01 par value per share, of the Company, as the same may
generally be exchanged for or changed into any other share of capital stock or
other security of the Company or any other company in connection with a
transaction referred to in Section 4 above (and in the event of any such
successive exchange or change, any security resulting from any such successive
exchange or change).

 

(f)                                                                                  
“Transfer” shall mean, with respect to any Performance-Based Restricted Stock
Unit or any Unit Share, any sale, assignment, transfer, alienation, conveyance,
gift, bequest by will or under intestacy laws, pledge, lien encumbrance or other
disposition, with or without consideration, of all or part of such
Performance-Based Restricted Stock Unit or any Unit Share, or of any beneficial
interest therein, now or hereafter owned by the Grantee, including by execution,
attachments, levy or similar process.

 

10.3-9

--------------------------------------------------------------------------------


 

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

 

 

MAGELLAN HEALTH, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.3-10

--------------------------------------------------------------------------------